Filed 1/28/15 P. v. Romero CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B250877
                                                                          (Super. Ct. No. 2008024873)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

SANDRA ANN ROMERO,

     Defendant and Appellant.



                   Appellant Sandra Romero was a passenger in a car that police officers
stopped for a license tag violation. When the driver could not offer proof of insurance
and neither she nor Romero could produce identification, the car was searched for
registration. During the search, a pipe containing methamphetamine was found. Romero
was convicted by jury of possession of a controlled substance (Health & Saf. Code,
§ 11377, subd. (a)) and possession of a smoking device (id. § 11364). Her sentence was
suspended pursuant to Proposition 36 and she was placed on probation for a term of three
years including applicable fines and fees. (Pen. Code, § 1210.1.)1
                   Romero appeals from the denial of her motion to suppress the evidence
found in the car and from the admission of statements she made to the arresting officers,
which she claims was in violation of Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).


         1 All further statutory references are to the Penal Code unless otherwise stated.
In addition, Romero appeals the admission of evidence that the stop occurred in a "high
narcotics area" and the denial of her motion for a new trial. We affirm.
                                          FACTS
                                   Prosecution Evidence
              On June 19, 2008, around 11:13 p.m., Officers Teya Deblauw and Anthony
Snow were parked in their patrol car near a "known narcotics residence." They turned to
follow a vehicle that was leaving from about half a block from the residence. Noticing
that the vehicle's registration tags appeared altered or destroyed, they conducted a traffic
stop.
              Romero's friend Michele Horn was the driver and Romero was sitting in the
passenger seat. Officer Deblauw asked them for identification. Romero and Horn told
Officer Deblauw their names but did not have any identification on them. Horn did not
have her registration or proof of insurance.
              Officer Deblauw had Romero and Horn step out of the vehicle while she
searched it for identification. Underneath the front passenger seat, she discovered a glass
pipe commonly used to smoke methamphetamine. There was a white substance lodged
in the pipe that was later determined to be .24 grams of methamphetamine.
              Horn stated that she owned the vehicle but was unaware of any drug
paraphernalia in it. She said she had not used drugs in the last seven years. In response
to police questioning, Romero admitted that the pipe was hers and that she had placed it
underneath her seat. She stated that she had smoked methamphetamine earlier that
evening.
              Horn was very concerned that her car might be impounded and she would
be unable to transport her children. Officer Snow discussed with her the dangers of
having drugs and drug paraphernalia near children. He told her what might happen to her
if she had children and was found with illegal substances in her vehicle. Officer Snow
denied threatening to take away Horn's children.




                                               2
                                     Defense Evidence
              Horn testified that she picked up Romero when Romero called her. She
thought Romero had been at work doing apartment management and maintenance.
Romero came out of a storage locker area to the side of the house. She did not appear to
have a pipe in her hands when she got into the car. Horn thought the officers found the
pipe within 10 minutes after she and Romero got out of the car. She testified that Officer
Snow told her that if the pipe was hers, she would be going to jail and her kids would be
going to a foster home. At the time, Romero was about five to ten feet away from her.
Horn was unable to close the windows of her car, and she had experienced problems with
people sleeping in her car and leaving trash behind.
                                       DISCUSSION
                                     Motion to Suppress
              Romero moved to suppress the evidence against her, including the pipe, the
methamphetamine, and her admission that she owned the pipe, as the products of an
unduly prolonged detention. The trial court denied her motion. Romero contends that
the admission of this evidence violated the Fourth Amendment's protection against illegal
searches and seizures. "In reviewing a suppression ruling, 'we defer to the superior
court's express and implied factual findings if they are supported by substantial evidence,
[but] we exercise our independent judgment in determining the legality of a search on the
facts so found. [Citations.]' [Citation.]" (People v. Lomax (2010) 49 Cal. 4th 530, 563.)
              "Limited warrantless searches for required registration and identification
documentation are permissible when, following the failure of a traffic offender to provide
such documentation to the citing officer upon demand, the officer conducts a search for
those documents in an area where such documents reasonably may be expected to be
found." (In re Arturo D. (2002) 27 Cal. 4th 60, 86.) "[T]he area underneath front car
seats (including front passenger seats) is not an unusual place to store [a driver's license
or other identification or documentation]." (Id. at p. 87.) Given the visible trash on the
floor of Horn's vehicle, it was reasonable for Officer Deblauw to suspect that Horn's


                                              3
identification might also have been somewhere on the floor underneath the front
passenger seat.
              Romero concedes that the officers were justified in making the initial traffic
stop and contacting dispatch to verify Horn's identity. She argues that the 35 minutes
between the stop and her formal arrest was an unreasonable amount of time to detain her.
She asserts that there was no reason to prolong her detention to confirm her identity
when, as a passenger, she was not required to carry identification.
              The officers were entitled to make Romero and Horn wait outside the
vehicle while they verified Horn's identity because they had reasonable suspicion to
suspect that Horn—the vehicle's driver—had committed an infraction. (See People v.
Vibanco (2007) 151 Cal. App. 4th 1, 9-10.) That they also attempted to verify Romero's
identity is irrelevant because there is no evidence that their doing so extended the
detention beyond the time it took to verify Horn's identity. (Id. at p. 13.) The 10 minutes
that the police took to verify Horn's identity by running a "records check" and searching
the car was reasonable.
              Thus, the detention and search comported with the Fourth Amendment. It
makes no difference that the officers may never have cited Horn for the Vehicle Code
violation. "If, in the abstract, the officer does no more than he or she is legally permitted
to do, regardless of the subjective intent with which it was done, the arrest and search are
objectively reasonable and constitutionally proper." (People v. Miranda (1993) 17
Cal. App. 4th 917, 924-925.)
                                          Miranda
              Romero contends that the trial court violated her Fifth Amendment rights
by admitting her statement to the police that she owned the pipe, which she made prior to
receiving a Miranda warning. We disagree.
              A person temporarily detained pursuant to an ordinary traffic stop is not "in
custody" for Miranda purposes and therefore is not entitled to a Miranda warning.
(Berkemer v. McCarty (1984) 468 U.S. 420, 440.) The safeguards prescribed by Miranda
only become applicable when "a suspect's freedom of action is curtailed to a 'degree

                                              4
associated with formal arrest.' [Citation.]" (Ibid.) Here, the officers briefly questioned
Romero during a routine traffic stop. They did not tell her she was not free to leave.
Taken in context, their actions were not coercive and did not effectively place Romero in
custody such that she was entitled to a Miranda warning. (See People v. Lopez (1985)
163 Cal. App. 3d 602, 609; People v. Montoya (1981) 125 Cal. App. 3d 807, 811.)
           Admission of Evidence Regarding the "Known Narcotics Residence"
              Romero asserts that the trial court erred by admitting evidence that the
crime occurred in a "high narcotics area" because it was irrelevant and prejudicial. (Evid.
Code, § 352.) Specifically, she challenges the admission of testimony that Officers
Deblauw and Snow noticed Horn's vehicle as they were staking out "[o]ne of the houses
on [a] street [that] is a known narcotics residence." The trial court's evidentiary rulings
are reviewed for abuse of discretion. (People v. Bryant (2014) 60 Cal. 4th 335, 405.)
              The determinative issue is whether the pipe belonged to Romero or Horn.
Romero argued to the jury that she lied to the police about owning it in order to spare
Horn from having her children taken away from her. The evidence that Romero was
picked up near a narcotics house was relevant to prove that it was she, rather than Horn,
who owned the pipe. Romero argues that there was "uncontested" testimony that she was
picked up from work as opposed to the nearby narcotics house. To the contrary, the
location of the narcotics house (along with the fact that it was past 11:00 p.m.) was
circumstantial evidence that she was not in fact coming from work as she claimed.
Because this evidence was highly relevant and not overly prejudicial, the trial court did
not abuse its discretion in admitting it.
                                    Motion for New Trial
              Appellant moved for a new trial on the ground that the jury verdicts were
contrary to the evidence. (§ 1181, subd. 6.) The trial court denied her motion. We
review this ruling under a deferential abuse of discretion standard.
              Romero argues that the trial court abused its discretion by applying the
wrong legal standard. In ruling, the trial court had to independently examine all of the
evidence to determine whether it was sufficient to prove each required element of the

                                              5
offenses beyond a reasonable doubt. (People v. Clark (2011) 52 Cal. 4th 856, 1002.) In
denying the motion for new trial, the trial court stated that the jury "didn't struggle with
the evidence as presented in finding Ms. Romero guilty beyond a reasonable doubt. [¶]
And I'm satisfied that the findings are based on the evidence and the verdict based on the
evidence."
              The trial court sufficiently explained its ruling. (See People v. Lightsey
(2012) 54 Cal. 4th 668, 729-730.) It applied the correct legal standard.
                                       DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                           PERREN, J.


We concur:


              GILBERT, P. J.


              YEGAN, J.




                                              6
                                Bruce A. Young, Judge
                           Superior Court County of Ventura




             Sarah G. LoPresti, under appointment by the Court of Appeal, for
Defendant and Appellant.
             Kamala D. Harris, Attorney General, Lance E. Winters, Senior Assistant
Attorney General, James William Bilderback II, Supervising Deputy Attorney General,
Alene M. Games, Deputy Attorney General, for Plaintiff and Respondent.




                                          7